Citation Nr: 0619644	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.  He had service more than 20 years of service 
with the U.S. Marine Corps Reserves, with an initial period 
of active duty for training from May 1980 to August 1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's appeal previously included the issues of 
service connection for a cervical spine disorder, an 
increased rating for the service-connected right knee 
disability, and an increased rating for the service-connected 
left wrist disability.  The RO resolved the cervical spine 
issue in the veteran's favor in an April 2004 rating 
decision.  In correspondence dated in December 2001, the 
veteran withdrew the appeal on the claim for an increased 
rating for the right knee.  See 38 C.F.R. 
§ 20.204 (2005).  Finally, the July 2004 substantive appeal 
did not include the issue of an increased disability rating 
for the left wrist as a claim for which the veteran was 
perfecting an appeal.  See 38 C.F.R. § 20.202.  Therefore, 
these issues are not currently before the Board.   
 

FINDING OF FACT

There is competent credible medical evidence establishing 
that the veteran's left knee medial meniscus and 
chondromalacia symptoms have been aggravated by his service-
connected right knee disability.  


CONCLUSION OF LAW

Service connection for a left knee disorder as secondary to 
the service-connected right knee disability is established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). A disorder may be service connected if 
the evidence of record reveals that the veteran currently has 
a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Although private and service records beginning in May 1993 
reflect the veteran's subsequent report of earlier left knee 
problems, the reports of examinations in May 1980, when the 
veteran enlisted in the U.S. Marine Corps Reserves, and in 
October 1990, just prior to his period of active service, 
contained no findings of left knee disability and no reported 
history of left knee injury.  In addition, the claims folder 
contains no medical evidence that actually documents any left 
knee injury.  Therefore, the Board finds no basis for 
determining that any left knee disorder existed prior to 
service.  38 U.S.C.A. §§ 1111, 1132.  

Review of service medical records, including records of 
treatment during his Reserves duty, are negative for any left 
knee injury while on active service.  38 C.F.R. § 3.303.  See 
38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a) (defining active 
service).  There is no medical evidence that links the left 
knee disorder to active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Finally, although the veteran currently has arthritic changes 
in the left knee, there is no evidence of arthritis within 
one year of his separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   

In this case, the veteran specifically alleges that his left 
knee disorder is related to his service-connected right knee 
disability, characterized as right knee posterior cruciate 
ligament insufficiency status post arthroscopic meniscus 
debridement.  

The veteran incurred the service-connected right knee injury 
in August 1995.  Private medical records reflect left knee 
complaints as early as May 1995.  In May 1996, the veteran 
presented for private treatment after twisting the left knee.  
Examination suggested a medial meniscus tear.  Magnetic 
resonance imaging performed in July 1996 showed medical 
meniscus tear, osteochondral injury to the medial femoral 
condyle, and partial tear of the anterior cruciate ligament.  
The veteran underwent left knee surgery in December 1999.

Notes dated in August 1999 from "W.G.," M.D., indicated 
that the veteran put more weight on his left knee because of 
the right knee disability.  The report of the September 2000 
VA examination confirmed that the veteran favored his right 
leg while walking.  A January 2000 statement from Dr. G 
related his opinion that the left knee chondromalacia changes 
and meniscus were aggravated by the increased weightbearing 
from the right knee injury.  In an April 2001 statement, Dr. 
G clarified his opinion, stating that it was at least as 
likely as not that the left knee symptoms related to the 
medial meniscus and chondromalacia were aggravated beyond the 
normal amount because of extra weightbearing to the left knee 
due to the severe instability of the right knee.  He did not 
think that the left anterior cruciate ligament symptoms were 
aggravated by the right knee disability.  

The RO secured a VA medical examination and opinion in July 
2001.  After reviewing the claims folder and examining the 
veteran, the examiner concluded that the veteran injured his 
left knee in May 1996.  He did not believe that the veteran 
placed more stress or weight on the left knee because of the 
right knee disability.  The examiner conceded that the 
veteran spent more time weightbearing on the left knee 
because of pain in the right knee, but stated that such 
increased time weightbearing would not lead to cartilage 
deterioration or meniscal tear.   

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Neither Dr. G. nor the July 2001 VA examiner concluded that 
any portion of the veteran's left knee disorder was directly 
caused by the service-connected right knee disability.  
38 C.F.R. § 3.310(a).  However, Dr. G. specifically found 
that the left knee medial meniscus and chondromalacia 
symptoms were aggravated by increased weightbearing on the 
left knee due to the right knee disability.  Allen, 7 Vet. 
App. at 448.  Although the July 2001 VA examiner apparently 
rejected the notion that the veteran's favored the right 
knee, prior medical records document that altered gait was 
observed.  In addition, the VA examiner did not offer any 
opinion that contradicts Dr. G.'s assessment of aggravation.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for a 
left knee disorder secondary to the service-connected right 
knee disability.  38 U.S.C.A. § 5107(b).  The appeal is 
granted.            

This decision does not suggest that all of the veteran's left 
knee disorder is related to his service connected right knee 
disorder.  The veteran should be compensated for the amount 
of aggravation caused by the service connected right knee, 
not for the entire left knee disorder, which appears to be, 
in part, related to problems with no association to service 
or a service connected disorder.  The nature and extent of 
the aggravation caused by the service connected disorder is 
not at issue before the Board at this time.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  In the event any 
noncompliance is found, the Board emphasizes that the 
disposition above is completely favorable to the veteran.  
Therefore, any defect in notice or assistance is not 
prejudicial.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

 
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a left knee 
disorder as secondary to the service-connected right knee 
disability based on aggravation of the disorder is granted.   



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


